Citation Nr: 0729673	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had active service from October 1988 to January 
1993 and from March 1994 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied entitlement to service connection for joint 
pain.  The Los Angeles, California RO which has jurisdiction 
of the appeal.

The appellant presented testimony at a personal hearing in 
February 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is in the claims file.  The 
Board remanded the case in January 2006 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In accordance with instructions contained in the Board's 
Remand in January 2006, the appellant was scheduled for a VA 
examination in March 2006.  He was unable to attend that 
examination and another examination was scheduled in July 
2006 for which he failed to report.  

The RO issued a supplemental statement of the case on 
September 16, 2006, which denied the claim based on the 
evidence of record and notified the appellant.  He was 
advised that he had a period of 60 days to make a response, 
if desired, and at the end of that time period, the case 
would be returned to the Board.  The case was recertified by 
the RO in December 2006 and transferred to the Board.  

The appellant submitted an additional statement dated 
November 9, 2006, and mailed by certified mail.  Although 
this is date stamped as having been received at the Board in 
February 2007, the attached envelope addressed to the Appeals 
Management Center shows a postmark of November 13, 2006.  In 
his letter dated in November 2006, the appellant stated that 
in response to missed appointments, as per his call to the 
Appeals Management Center, the schedule of appointments was 
to be rectified providing sufficient notice for his 
participation.  It is not clear if the appellant is referring 
to his phone call with regard to rescheduling the March 2006 
appointment or if he had made a subsequent phone call 
regarding a July 2006 VA examination appointment for which he 
failed to report.  The notification letter was dated June 26, 
2006, informing him of an examination on July 11, 2006.  The 
appellant also noted that he had asked for a review at the 
Los Angeles office to walk through all of the information 
provided to this point.  He reiterated that request and asked 
to be advised how to make arrangements for such a review.  It 
does not appear that the appellant was provided an 
opportunity for his requested review of his claims file at 
the Los Angeles office.  

As previously discussed in the January 2006 Board Remand, the 
appellant is seeking entitlement to service connection for 
chronic multiple joint pain as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia theater of operations.  Under 
the provisions of specific legislation enacted to assist 
veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability resulting 
from an undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period until 
September 30, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  Service connection may be granted for 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs and symptoms, to include 
fibromyalgia.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

At an April 2001 VA examination for Gulf War veterans, the 
appellant's right shoulder was sluggish and his neck was 
severely limited with muscle spasm. He complained of pain in 
his neck, hips and knees.  He also complained of migratory 
achy pain in all joints.  No diagnosis was made.  In December 
2003, the appellant was examined as a new patient at a VA 
Medical Center and complained of stiffness in shoulders and 
neck, hip joint pain, and shoulder joint pain.  The 
assessment included myalgias with a history of chronic muscle 
aches and stiffness.  Further medical development is needed 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an 
examination by an appropriate specialist 
for evaluation of fibromyalgia with 
sufficient notice for him to attend the 
examination.  The claims folder must be 
made available to the medical examiner and 
the examination report should indicate 
that  a review was performed.  The 
examiner should express an opinion as to 
(1) whether the veteran meets the criteria 
for a diagnosis of fibromyalgia; (2) 
whether there are widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's like 
symptoms:  that are constant, or nearly 
so, and refractory to therapy; that are 
episodic, with exacerbations often 
precipitated by environmental or emotional 
stress or by overexertion, but that are 
present more than one-third of the time; 
or that require continuous medication for 
control; (3) whether the appellant shows 
objective indications of a chronic 
disability manifested by muscle and/or 
joint pain; and (4) whether the 
appellant's arthralgias may be attributed 
to any other known clinical diagnosis.

2.  Provide the appellant, as he 
requested, an opportunity to review his 
claims file at the Los Angeles RO.   

3.  Readjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate period 
of time should be allowed for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


